THE THIRTEENTH COURT OF APPEALS

                                   13-19-00079-CV


      Frontera Star Foods, LLC, Juan Manuel Alvarado Errasti, and Claudia Ortiz
                                           v.
                             Carl's Jr. Queen Creek, LLC


                                 On appeal from the
                County Court at Law No. 3 of Cameron County, Texas
                         Trial Cause No. 2019-CCL-00140


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellants.

      We further order this decision certified below for observance.

May 30, 2019